310 F.2d 739
Gerald Milton SEIDLER, Appellant,v.UNITED STATES of America, Appellee.
No. 19048.
United States Court of Appeals Fifth Circuit.
December 20, 1962.
Rehearing Denied January 24, 1963.

Appeal from the United States District Court for the Southern District of Florida; George W. Whitehurst, District Judge.
Albert E. Schrader, Jr., Coral Gables, Fla., E. David Rosen, Miami, Fla., for appellant.
Lloyd G. Bates, Jr., Edith House and Robert H. Newman, Asst. U. S. Attys., Miami, Fla., for appellee.
Before TUTTLE, Chief Judge, and WISDOM and GEWIN, Circuit Judges.
PER CURIAM.


1
It appearing that no prejudicial error occurred on the trial of this case, and that there is substantial evidence to support the jury's verdict, the judgment of the trial court is hereby


2
Affirmed.